Citation Nr: 1544354	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-33 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder.
 
2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for impaired hearing.

4.  Entitlement to service connection for sinusitis with rhinitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1972 to June 1975, and from August 2004 to January 2006. 

The Board notes that the Veteran originally filed a claim in 2006 for service connection for, inter alia: a mental condition; chronic joint pain, fever and rash; hypertension; impaired hearing; a lower back condition; and sinusitis with rhinitis.  In a rating decision dated May 2007, the RO denied all of these claims.  In December 2007, the Veteran submitted a statement that appeared to disagree with the May 2007 rating decision.  The RO treated this statement as a request for reconsideration.  In a rating decision dated May 2008, the RO granted service connection for the mental condition (now characterized as PTSD), and denied claims for the following: chronic joint pain, fever and rash; a lower back condition; hypertension; impaired hearing; and sinusitis with rhinitis.  In May 2008, the Veteran filed a Notice of Disagreement with the whole of the rating decision, and a statement of the case was issued in September 2008. 

In November 2008, the Veteran filed a substantive appeal, via a VA Form 9, appealing only the issues of PTSD, a skin rash, sinusitis and a low back condition.  A rating decision dated December 2008 granted an increased rating for PTSD.  A July 2009 rating decision grated service connection for the lower back condition.  In July 2009, a supplemental statement of the case (SSOC) was issued, which addressed the issues of PTSD, a skin rash, sinusitis and a low back condition, as well as the issues of hypertension and impaired hearing, which were not listed in the substantive appeal.  In an August 2009 statement, the Veteran indicated his desire to appeal only the issues of the skin rash, hypertension, impaired hearing and sinusitis.  Therefore, he withdrew from appeal the issues of a higher rating for PTSD and service connection for a lower back condition.  In SSOCs issued in March 2010 and April 2015, the RO addressed skin rash, hypertension, impaired hearing and sinusitis, the four issues listed in the Veteran's August 2009 statement.  

Regarding the claims of hypertension and impaired hearing, the Board notes that the Veteran did not file a substantive appeal as to these issues.  However, the RO issued SSOCs which addressed these issues in July 2009, March 2010 and April 2015.  In addition, the Veteran underwent an audiological examination in February 2010.  Therefore, the Board finds that the VA took an action (namely, including the issues on the SSOCs and arranging for an examination) that reasonably led the Veteran and his representative to believe that the issues of hypertension and impaired hearing were on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to untimeliness of substantive appeal by taking action which leads the veteran to believe that an appeal has been perfected).  Thus, the Board finds that these issues are correctly before it and can be decided herein. 
 
This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals that, other than certain updated medical records, the documents therein are either duplicative of those contained in VBMS, or irrelevant to the claims on appeal.

The issue of entitlement to service connection for a skin rash is addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is warranted. 

FINDING OF FACT

The probative evidence of record shows the Veteran's skin rash had its onset during active military service.

CONCLUSION OF LAW

Resolving any reasonable doubt in his favor, the Veteran's skin rash was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for a skin rash is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board notes that, however, as detailed in a May 2007 Formal Finding of Service Record Unavailability, the Veteran's service treatment records from his second period of service are unavailable.  In such a situation, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes, however, no service connection presumption, either in favor of the claimant or against VA, arises when there are lost or missing service treatment records.  Cromer, 19 Vet. App. at 217-18.  Here, the Veteran was asked to provide any copies of service treatment records in letters dated May 2006 and January 2007.  In response, the Veteran provided copies of some service treatment records.  

As concerns his claim for service connection for a skin rash, the Veteran contends that his skin rash began while he was deployed to Iraq, and has continued to manifest, off and on, ever since, warranting service connection. 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Although the Veteran's contentions concern his second period of service, the Board notes that his service treatment records show that the Veteran was treated for a rash in August 1972, during his first period of service.

In October 2005, while in his second period of service, the Veteran completed a post-deployment health assessment following his return from Iraq.  He indicated at that time that a skin rash developed while he was deployed, and that it had continued ever since.

A February 2006 VA treatment note, completed one month after the Veteran's separation from service, indicated the Veteran was experiencing a pruritic rash.  A March 2006 VA treatment note shows he was seen for a papular rash on his upper arms at that time.  In April 2006, the Veteran was noted to have a rash on his elbow and left buttock.  He was diagnosed at that time with dermatitis.

In an April 2007 VA treatment note, the Veteran was seen for a rash on his buttock and elbow, which had recently spread to his feet.  At that time, the Veteran indicated that the rash would "come and go."  His feet were noted to be peeling.  A separate VA treatment note that month documents a history of rash reported since the Veteran returned from the Middle East.  At the time, he had a rash on his right elbow and left buttock, and the rash was not responsive to topical therapy.

In May 2007, the Veteran was seen for a rash on his left buttock and right elbow.  At that time, he indicated the rash was very itchy.  Despite the use of topical antifungals and steroid, the rash had been present for a year.  He was diagnosed with tinea corporis and given an antifungal medication.

In a February 2008 statement, the Veteran's wife described the rashes she found on the Veteran upon his return from service.  She indicated the rashes began as small patches on his elbow and buttock, but had since grown.  The Veteran's wife reported being unable to cure them and indicated the Veteran's discomfort due to them. 

In his November 2008 substantive appeal, the Veteran indicated that he did not have the rash prior to service, and that it began while he was in Iraq.  He indicated the rash came and went, but had never fully resolved. 

In an October 2009 VA treatment note, the Veteran was seen for follow up concerning a rash.  At that time, he reported the rash had manifested in lesions on his legs which would "come and go."  He was diagnosed with pigmented purpuric dermatosis/eczema of the lower legs. 

In November 2013, the Veteran underwent a VA skin examination.  At that time, despite indicating that he had reviewed the Veteran's file, the examiner indicated that the Veteran did not have, nor had he ever had, a skin condition.  He noted the August 1972 treatment for a rash.  He indicated the Veteran did not have any skin neoplasms, systemic manifestations due to any skin diseases, any treatment with oral or topical medications in the past 12 months, nor any treatment for exfoliative dermatitis or papulosquamous disorders.  The VA examiner found no present rash, or scarring from same.  He then concluded that the Veteran had a rash which came and went, but was not related to his military service.  As rationale, the examiner indicated that there was no documentation in his service treatment records indicating any rashes. 

In October 2014, the Veteran underwent an additional VA skin examination.  The examiner diagnosed the Veteran with dermatitis, indicating that the Veteran had a persistent rash-specifically, hyperpigmented macules-on his right lower extremity, which had existed for many years.  He noted no scarring or disfigurement of the head, face or neck, no neoplasms, no systemic manifestations, no treatment with topical medications and no debilitating or non-debilitating episodes of any kind.  The examiner found that the Veteran's dermatitis affected less than 5 percent of the Veteran's total body area, none of it exposed.  The examiner found the disability did not impact the Veteran's ability to work.  He concluded that the Veteran's rash was less likely than not etiologically related to his service.  As rationale, the VA examiner indicated that there was no increased risk of dermatitis found to be associated with service in the Gulf War.  In support, he referenced a publication by the Institute of Medicine which indicated only chronic fatigue syndrome, fibromyalgia and irritable bowel syndrome were linked to deployment in the Gulf War.  

The evidence clearly shows that the Veteran currently has a skin disability, at times diagnosed as dermatitis, tinea corporis, purpuric dermatosis and eczema.  The evidence also shows that the rash had its onset while the Veteran was in service.  The remaining question is, therefore, one of nexus. 

The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of skin rash, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of skin lesions or rashes, the Veteran, as a layperson, may be competent to diagnose a skin disability.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the record contains two negative medical opinions on this question.  The November 2013 VA examiner concluded that the Veteran's rash was not related to his military service, because there was a lack of documentation of such in the Veteran's service treatment records.  The Board notes that an examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board affords no probative weight to this opinion.

The Board also affords no probative weight to the opinion of the October 2014 VA examiner, as well.  That examiner concluded that the Veteran's dermatitis was not related to his military service because the Veteran did not have a diagnosis of chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome.  The Board notes that a medical opinion must contain a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As the October 2014 opinion does not have such, it is afforded no probative weight. 

While the Veteran's currently diagnosed skin diseases are not chronic diseases listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had symptoms of a skin rash in service and that those symptoms have more or less persisted since his discharge from service.  In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson, supra.  Given the medical record, in addition to the credible assertions of the Veteran and his wife regarding the onset of his skin disability in service with recurrent symptoms to the present, the Board finds the evidence shows that the Veteran's current skin disorder as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current dermatitis is related to his active military service.  Accordingly, entitlement to service connection for a skin rash is warranted.

ORDER

Service connection for a skin rash is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hypertension

In his January 2006 claim, the Veteran claimed that his hypertension was caused by his military service.  

The Veteran's service treatment records from his initial period of military service are silent as to a diagnosis of, or treatment for, hypertension.  The Veteran's subsequent VA treatment records indicate he was diagnosed with hypertension in as early as October 2002.  As he entered service for a second time in August 2004, the Board finds that his hypertension clearly and unmistakably pre-existed that period of service.  

Regardless, to date, the Veteran has not been provided with a VA examination for his claim for hypertension.  Based on the evidence currently of record, the Board finds that the Veteran should be afforded a VA examination to determine whether his second period of service aggravated his pre-existing hypertension.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Impaired Hearing

In regard to the claim for impaired hearing, the Veteran claims that pressure in his ears during service caused hearing loss.  In September 2009, the Veteran was seen at VA for complaints of hearing loss.  The next month, he underwent a VA audiology consult.  At that time, the Veteran was found to have mild sensioneural hearing loss, bilaterally.  His speech recognition ability was found to be excellent in both ears.  At that time, the audiologist declined to issue hearing aids.  As this was not an examination for purposes of the Veteran's claim, no opinion regarding nexus between his hearing loss and his military service was proffered. 

Four months later, in February 2010, the Veteran underwent a VA audiological examination, this time in connection with his claim for service connection.  There, the VA audiologist was unable to determine the extent of the Veteran's hearing loss in either ear, nor could he determine the Veteran's speech recognition ability.  The audiologist cited poor inter-test consistency, and indicated the Veteran was uncooperative.  The audiologist concluded that the results obtained in the evaluation-essentially, none-should be considered inadequate for rating purposes. 

The Board finds that a new VA examination is warranted, as the evidence of record is inadequate to decide the Veteran's claim.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr, supra.  However, the Board also notes that the duty to assist is not a one-way street.  When called upon to participate in an examination, conducted for the purpose of determining the current level of disability for compensation purposes, it is incumbent upon the claimant to fully cooperate.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, on remand, the Veteran should be afforded a VA audiological examination to evaluate his hearing loss, one that includes a medical opinion concerning any nexus between the Veteran's bilateral hearing loss and his service.  The examiner should also note that, as the Veteran was as a heavy equipment operator while in service, his in-service noise exposure has been conceded. 

Sinusitis with Rhinitis

As concerns the Veteran's claim for service connection for sinusitis with rhinitis, a VA treatment note dated April 2006 shows the Veteran had been diagnosed with allergic rhinitis. 

In an April 2007 VA treatment note, the Veteran sought treatment for sinus problems, which he indicated had been intermittent since service.  He was prescribed a nasal inhaler and expectorant. 

In November 2013, the Veteran underwent a VA examination.  The examiner indicated that he reviewed the Veteran's claims file and examined him.  The examiner found that the Veteran had been diagnosed with chronic sinusitis.  He indicated that the Veteran's treatment records from his first period of service showed treatment in 1972 for sinus headaches and 1973 for sinus congestion.  The examiner then noted the Veteran was seen in January 2005 for sinusitis.  The examiner indicated there was no other notation in the record concerning rhinitis or sinusitis. 

The examiner went on to note the Veteran's rhinitis diagnosis, finding there was no obstruction of the nasal passage due to the condition.  He found no permanent hypertrophy of the nasal turbinates, or nasal polyps.  There were no scars or other pertinent physical findings due to sinusitis or rhinitis.  Computed tomography showed normal results.  

The examiner noted that, as the sinusitis was present during the Veteran's first period of service, it therefore pre-existed his second.  He concluded, however, that since there was only one incident of sinusitis in 2005, the Veteran's second period of military service did not aggravate his sinusitis beyond its normal progression.  The examiner further explained that there was no present evidence of sinus problems, although the Veteran had allergies. 

As an initial matter, the Board finds that the Veteran has a current diagnosis of allergic rhinitis.  The November 2013 VA examiner seemed to indicate that because the Veteran did not have any current sinus problems, the condition had not been aggravated by his service.  Significantly, the Board notes, the Veteran submitted his claim for service connection for a sinus disorder in January 2006, and was diagnosed with allergic rhinitis in April 2007.  The Court of Appeals for Veterans Claims has held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability either at the time a claim for VA disability compensation is filed, or during the pendency of that claim, even though the disability may have resolved or become asymptomatic by the time VA adjudicates the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran may not have had active rhinitis at the time of the November 2013 VA examination, it is a condition with which he was diagnosed in 2007, during the pendency of the claim. 

In addition, the November 2013 examiner noted that the Veteran's record did not show any notation of treatment for sinus problems, other than in January 2005, and he appeared to base his conclusion on finding such.  As noted above, the Veteran sought treatment in April 2007 for sinus problems.  The Board finds the examiner's rationale is inconsistent with the evidence of record and inaccurate, thereby rendering his opinion of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

The Board finds, therefore, that the examiner's opinion does not adequately address whether the Veteran's sinusitis with allergic rhinitis was incurred in or caused by his periods of military service.  Indeed, while the rationale provided in support of the opinion appears to suggest that the Veteran's sinus condition existed prior to his second period of service and was not aggravated by or during such service, the Board notes that, in light of the Veteran's missing service treatment records, he is entitled to the presumption of soundness upon entrance.  See Quirin v. Shinseki, 22 Vet. App. 390, n5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost of destroyed while in VA custody)).  In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence of such must be undebatable.  Id. at 396.

Here, given the nature of the Veteran's medical treatment during his first period of service, and the amount of time between it and his second period of service, and given that the November 2013 examiner did not address whether the Veteran's sinus condition clearly and unmistakably existed prior to his second period of service, the record does not include sufficient medical information to determine whether the presumption of soundness has been rebutted, or whether the record otherwise presents a basis for an award of service connection.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, supra; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").  Thus, as the medical evidence of record is inadequate to adjudicate the Veteran's claim, to ensure due process, the Board finds that the Veteran's claim for service connection for sinusitis with allergic rhinitis should be remanded so that a new VA examination and opinion can be obtained.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file as well.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant records of the Veteran's treatment within the VA Health Care system.

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination to address his hypertension claim.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension was aggravated (worsened beyond its natural progression) by his second period of active duty service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence or aggravation and continuity of symptomatology.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his impaired hearing.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's impaired hearing had its onset in service or is otherwise related to service.  The examiner should note that the Veteran's in-service noise exposure has been conceded.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence or aggravation and continuity of symptomatology.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

4.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his sinusitis with rhinitis.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as to the following:

a) Did any currently-diagnosed sinus disability clearly and unmistakably preexist the Veteran's second period of active military service?

b) If so, is there clear and unmistakable evidence that such preexisting sinus disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by his active military service?

If there was an increase in severity of such disability during active military service, was that increase clearly and unmistakably due to the nature progression of the disability?

c) If not, is it at least as likely as not (i.e., a 50 percent probability or more) that any currently-diagnosed sinus condition is related to the Veteran's active duty military service, to include his claimed exposure to toxins in the Persian Gulf? 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence or aggravation and continuity of symptomatology.

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


